DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on June 8, 2022.  Claims 1-20 are now pending in the present application. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on February 15, 2022 has been considered by the Examiner and made of record in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, and 7 of U.S. Patent No. 11,240,711 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (17/561,509)
U.S. Patent No. 11,240,711 B2
Claim 1
Claim 1
An apparatus comprising: an interface; one or more processors; and a non-transitory computer-readable storage medium storing a program to be executed by the one or more processors, the program including instructions to: establish a first data network connection using a first forwarding plane network element as an anchor for a user equipment; select a second forwarding plane network element for the user equipment; obtain, from a policy decision network element, a service policy rule associated with the first data network connection based on information associated the second forwarding plane network element; send the service policy rule to the second forwarding plane network element; and update a path of the first data network connection, wherein the updated path of the first data network connection maintains a connection through the first forwarding plane network element, and passes through the second forwarding plane network element, wherein the service policy rule is for policy control on a packet transmitted on the updated path of the first data network connection at the second forwarding plane network element.
A method of policy control comprising: updating, by a control plane network element, a forwarding path of a first data network connection that provides a data forwarding service for a user equipment (UE) between the UE and a data network (DN), wherein the first data network connection uses a first forwarding user plane network element as an anchor, so that an updated forwarding path of the first data network connection maintains a connection through the first forwarding user plane network element, and passes through a second forwarding plane network element after the forwarding path is updated, and wherein the updating is in response to the control plane network element establishing, for the UE, a second data network connection that uses the second forwarding plane network element as an anchor; obtaining, by the control plane network element from a policy decision network element, a first service policy rule associated with the first data network connection; and sending, by the control plane network element, the first service policy rule to the second forwarding plane network element, in order to enable the second forwarding plane network element to perform policy control on a packet according to the first service policy rule after the forwarding path is updated.
Claim 2 is anticipated by claim 3 of the patent.
Claim 3 is anticipated by claim 5 of the patent.
Claim 4 is anticipated by claim 5 of the patent.
Claim 5 is anticipated by claim 6 of the patent.
Claim 6 is anticipated by claim 7 of the patent.
Claim 7
Claim 1
A communications method comprising: establishing, by a control plane network element, a first data network connection using a first forwarding plane network element as an anchor for a user equipment; selecting, by the control plane network element, a second forwarding plane network element for the user equipment; obtaining, by the control plane network element, from a policy decision network element, a service policy rule associated with the first data network connection based on information associated the second forwarding plane network element; sending, by the control plane network element, the service policy rule to the second forwarding plane network element; and updating, by the control plane network element, a path of the first data network connection, wherein the updated path of the first data network connection maintains a connection through the first forwarding plane network element, and passes through the second forwarding plane network element, wherein the service policy rule is for policy control on a packet transmitted on the updated path of the first data network connection at the second forwarding plane network element.
A method of policy control comprising: updating, by a control plane network element, a forwarding path of a first data network connection that provides a data forwarding service for a user equipment (UE) between the UE and a data network (DN), wherein the first data network connection uses a first forwarding user plane network element as an anchor, so that an updated forwarding path of the first data network connection maintains a connection through the first forwarding user plane network element, and passes through a second forwarding plane network element after the forwarding path is updated, and wherein the updating is in response to the control plane network element establishing, for the UE, a second data network connection that uses the second forwarding plane network element as an anchor; obtaining, by the control plane network element from a policy decision network element, a first service policy rule associated with the first data network connection; and sending, by the control plane network element, the first service policy rule to the second forwarding plane network element, in order to enable the second forwarding plane network element to perform policy control on a packet according to the first service policy rule after the forwarding path is updated.
Claim 8 is anticipated by claim 3 of the patent.
Claim 9 is anticipated by claim 5 of the patent.
Claim 10 is anticipated by claim 5 of the patent.
Claim 11 is anticipated by claim 6 of the patent.
Claim 12 is anticipated by claim 7 of the patent.
Claim 13
Claim 1
A communications method comprising: establishing, by a control plane network element, a first data network connection using a first forwarding plane network element as an anchor for a user equipment; selecting, by the control plane network element, a second forwarding plane network element for the user equipment; sending, by the control plane network element, a message to a policy decision network element based on information associated the second forwarding plane network element; sending, by the policy decision network element to the control plane network element, a service policy rule associated with the first data network connection in response to the message; sending, by the control plane network element, the service policy rule to the second forwarding plane network element; updating, by the control plane network element, a path of the first data network connection, wherein the updated path of the first data network connection maintains a connection through the first forwarding plane network element, and passes through the second forwarding plane network element; receiving, by the second forwarding plane network element, the service policy rule; and performing, by the second forwarding plane network element according to the service policy rule, policy control on a packet transmitted on the updated path of the first data network connection.
A method of policy control comprising: updating, by a control plane network element, a forwarding path of a first data network connection that provides a data forwarding service for a user equipment (UE) between the UE and a data network (DN), wherein the first data network connection uses a first forwarding user plane network element as an anchor, so that an updated forwarding path of the first data network connection maintains a connection through the first forwarding user plane network element, and passes through a second forwarding plane network element after the forwarding path is updated, and wherein the updating is in response to the control plane network element establishing, for the UE, a second data network connection that uses the second forwarding plane network element as an anchor; obtaining, by the control plane network element from a policy decision network element, a first service policy rule associated with the first data network connection; and sending, by the control plane network element, the first service policy rule to the second forwarding plane network element, in order to enable the second forwarding plane network element to perform policy control on a packet according to the first service policy rule after the forwarding path is updated.
Claim 14 is anticipated by claim 3 of the patent.
Claim 15 is anticipated by claim 7 of the patent.
Claim 16
Claim 1
A communications system comprising: a control plane network element configured to: establish a first data network connection using a first forwarding plane network element as an anchor for a user equipment; select a second forwarding plane network element for the user equipment; obtain, from a policy decision network element, a service policy rule associated with the first data network connection based on information associated the second forwarding plane network element; send the service policy rule to the second forwarding plane network element; and update a path of the first data network connection, wherein the updated path of the first data network connection maintains a connection through the first forwarding plane network element, and passes through the second forwarding plane network element; and the second forwarding plane network element configured to: receive the service policy rule; and perform, according to the service policy rule, policy control on a packet transmitted on the updated path of the first data network connection.
A method of policy control comprising: updating, by a control plane network element, a forwarding path of a first data network connection that provides a data forwarding service for a user equipment (UE) between the UE and a data network (DN), wherein the first data network connection uses a first forwarding user plane network element as an anchor, so that an updated forwarding path of the first data network connection maintains a connection through the first forwarding user plane network element, and passes through a second forwarding plane network element after the forwarding path is updated, and wherein the updating is in response to the control plane network element establishing, for the UE, a second data network connection that uses the second forwarding plane network element as an anchor; obtaining, by the control plane network element from a policy decision network element, a first service policy rule associated with the first data network connection; and sending, by the control plane network element, the first service policy rule to the second forwarding plane network element, in order to enable the second forwarding plane network element to perform policy control on a packet according to the first service policy rule after the forwarding path is updated.
Claim 17 is anticipated by claim 3 of the patent.
Claim 18 is anticipated by claim 7 of the patent.
Claim 19 is anticipated by claim 7 of the patent.
Claim 20 is anticipated by claim 1 of the patent.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 17, 2022